internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-105389-99 date date x a date date date year year dear this letter responds to your date letter and subsequent correspondence requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x incorporated on date a the president and a shareholder of x represents that the shareholders of x intended x to be formed as an s_corporation and believed that form_2553 election by a small_business_corporation had been filed upon incorporation however a form_2553 which indicated that x’s first taxable_year began in date of year was not filed until date of year after x’s service_center notified x that the service_center did not have a form_2553 on file for x and therefore could not process its form_1120s u s income_tax return for an s_corporation for year x’s shareholders have included in form_1040 u s individual_income_tax_return their tax items from schedule_k-1 of x’s form_1120s sec_1362 of the code provides that if-- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s year taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for x’s year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not used or cited as precedent sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
